DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the container bottom".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshua Raschkind (2,236,224 – hereinafter Raschkind).
Re Claim 1:
Raschkind discloses a portable confection dispenser system comprising: a housing (10) comprising a plurality of dividing elements (14) forming a plurality of separate compartments (15) (see Fig. 3); a lid (21, 32) rotatably mounted to the housing (10), the lid (21, 32) engaging an upper portion of each of the dividing elements (14) to form a plurality of enclosed separated chambers (at 15) (see Figs. 5 and 6); a door (29) in the lid (21, 32), and alignment portions (19) spaced apart for retaining the lid (21, 32) (see Figs. 1-7).  

Re Claim 2:
Raschkind discloses wherein said alignment portions (19) are spaced apart retain the lid (21, 32) at a plurality of predetermined positions relative to the housing (10) (see Figs. 5 and 6).  

Re Claim 3:Raschkind discloses wherein the door is configured to straddle adjacent chambers in at least one of the predetermined positions or the door (29) is configured to align with a single one of the chambers (at 15) in at least one of the predetermined positions (see Figs. 1 and 2).  

Re Claim 4:
Raschkind discloses wherein the housing (10) and the lid (21, 32) comprise a round periphery (see Fig. 2) (see Fig. 2).  

Re Claim 5:
Raschkind discloses wherein the door (29) is integral with the lid (21, 32).  

Re Claim 6:
Raschkind discloses wherein the housing (10) and lid (21, 32) are configured to form a handheld dispenser (see Figs. 2 and 4), where the housing (10) comprises a downward and inward arcing side (see depression near 19’) configured to fit against a user's hand (see Figs. 2 and 4).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raschkind in view of Miller et al. (5,520,307 – hereinafter Miller).
Re Claim 7:
Raschkind discloses the device of claim 2, but fails to teach wherein the alignment portions comprise protrusions projecting from an underside of the lid and engaging one of the dividing elements at each of the predetermined positions or the alignment portions comprise a pair of protrusions projecting from an underside of the lid configured for extending both sides of one of the dividing elements at each of the predetermined positions.  

Miller teaches wherein alignment portions (34) comprise protrusions projecting from an underside of a lid (14) and engaging one of a dividing elements (28, 32, 33) at each of a predetermined positions (see Fig. 1) or the alignment portions comprise a pair of protrusions projecting from an underside of the lid configured for extending both sides of one of the dividing elements at each of the predetermined positions (see col. 4 lines 8-17).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Raschkind with that of Miller to indicate a particular position of a cap so that proper operation of the device is assured.

Claim(s) 8-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raschkind in view of Carpinello et al. (US 2019/0168917 – hereinafter Carpinello).
Re Claims 8 and 17-19:
Raschkind discloses a dispenser storing a plurality of (tablets) in a plurality of separate compartments (15); each of the plurality of (tablets) being stored in an associated one of the plurality of separate compartments (15); and a (tablet) release (29) for selectively dispensing a selected one of the (tablets) or selectively from one of the plurality of compartments or dispensing a selected two different candies from two adjacent compartments of the plurality of compartments (see Figs. 1-6), but fails to teach  a plurality of different candies.

Carpinello teaches a plurality of different candies (P) (see Figs. 1-3B).  Re Claim 18: Carpinello teaches a plurality of pieces of candy in each of the compartments (see Fig. 1) (Examiner further notes that Carpinello provides a structure capable of housing a plurality of pieces of candies depending on their sizes as obvious to one of ordinary skill in the art).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Raschkind with that of Carpinello to provide a selection of material of a particular product for dispensing purposes.

Further Re Claims 9-11, 13, and 14:
Raschkind discloses wherein the (tablet) release (29) comprises a door (29) movable relative to the separate compartments (see Figs. 1-6).  

Further Re Claim 12:
Raschkind discloses wherein the dispenser comprises: a housing (10) including a plurality of dividing elements (14) forming a plurality of separate compartments; and a lid (21, 32) rotatably mounted to the container bottom, the lid (21, 32) engaging an upper portion of each of the dividing elements (14) to form a plurality of enclosed separated chambers (see Figs. 1-6).  

Further Re Claim 15:
Raschkind discloses alignment portions (19) spaced apart which retain the lid (21, 32) at a plurality of predetermined positions relative to the housing (see Fig. 4).  

Re Claim 20:
Raschkind discloses a method for dispensing (tablets) with a dispenser, the method comprising: providing a dispenser having a plurality of compartments (15) and a door (29) movable relative to the compartments (15); filling each of the compartments with a corresponding type of (tablet) (16); moving the door (29) to align with a selected compartment (15) or to span two selected adjacent compartments; and opening the door (29) and dispensing (tablets) from the selected compartment (15) or two types of candy corresponding to the two selected adjacent compartments (see Figs. 1-6), but fails to teach candy.

Carpinello teaches candy (P) (see Figs. 1-3B).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Raschkind with that of Carpinello to provide a selection of material of a particular product for dispensing purposes.


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raschkind in view of Carpinello and further in view of Miller.
Re Claim 16:
Raschkind in view of Carpinello discloses the device of claim 15, but fails to teach wherein the alignment portions comprise protrusions projecting from an underside of the lid and engaging one of the dividing elements at each of the predetermined positions or the alignment portions comprise a pair of protrusions projecting from an underside of the lid configured for extending both sides of one of the dividing elements at each of the predetermined positions.  

Miller teaches wherein alignment portions (34) comprise protrusions projecting from an underside of a lid (14) and engaging one of a dividing elements (28, 32, 33) at each of a predetermined positions (see Fig. 1) or the alignment portions comprise a pair of protrusions projecting from an underside of the lid configured for extending both sides of one of the dividing elements at each of the predetermined positions (see col. 4 lines 8-17).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Raschkind in view of Carpinello with that of Miller to indicate a particular position of a cap so that proper operation of the device is assured.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651